Citation Nr: 1445863	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a left ankle fracture, rated as 20 percent disabling prior to October 9, 2009.  

2.  Entitlement to an increased evaluation for the residuals of a left ankle fracture, rated as 30 percent disabling after October 9, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from September 1986 to May 1993.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2008 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in New Orleans, Louisiana.  In that action, the RO denied the appellant's request for the assignment of a disability evaluation in excess of 10 percent for a left ankle disability.  Subsequent to that rating action, and after the RO obtained additional medical evidence, the RO awarded a 20 percent disability evaluation for the left ankle disability, effective October 10, 2007, the date of the appellant's claim for an increased evaluation.  

In August 2011, a Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for an increased evaluation, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record.

Upon review of the appellant's claim, the Board determined that additional development of the claim was necessary.  Hence, the Board remanded the claim in December 2011 for purpose of obtaining additional medical evidence concerning the severity of the appellant's left ankle disability.  The record reveals that after obtaining a medical examination of the left ankle and upon reviewing said evidence, the AMC awarded a 30 percent disability rating for the disorder, effective October 9, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presume to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The disability evaluation that has been assigned for the left ankle disability is less than the maximum available benefits that can be awarded.  Because the appellant has not withdrawn his appeal involving the disability rating greater than assigned, this issue remains in appellant status.  The claim has since been returned to the Board for review.

As reported, in December 2011, the Board remanded this matter to the RO via the AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a statement dated March 10, 2012, the appellant has suggested that his ability to work has been affected as a result of his left ankle disability.  However, the record indicates that he has remained employed throughout the appeal period.  Thus, at the present time of claim of entitlement to a total disability rating based on individual unemployability is not deemed raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 


FINDINGS OF FACT

Throughout the entire appellate period, the appellant's left ankle disability has more closely approximated a degree of impairment characterized as marked ankle disability associated with prior fracture, due to persistent pain, limitation of motion, and tenderness in the ankle.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 30 percent, but no higher, for the appellant's service-connected left ankle fracture with degenerative changes and limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71 a, Diagnostic Codes 5262 and 5271 (2013).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient relevant evidence and on what this evidence shows, or fails to show, in the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By various letters that have been sent by the RO and the AMC, to include a pre-decisional communication in December 2007, the appellant has been notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Board has reviewed the electronic evidence contained in the appellant's Virtual VA folder as well as the paper file.  These files together comprise the appellant's claims file, which contains his service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Board did seek to obtain such an opinion concerning the severity of the appellant's ankle disorder.  The record actually shows that over the course of this appeal, numerous examinations of the ankle have been accomplished, and all examination reports are of record.  The Board finds that these reports taken in toto are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance that reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify with various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole records history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations will be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is a primary concern.  Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2013).  With respect to the issues before the Board, the appeal on each of the increased rating issues does not stem from the appellant's disagreement with an evaluation assigned in connection with the original grant of service connection, and the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are not for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Court has also held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, staged ratings may be appropriate.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).  

Arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010 (2013).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (2013).

Under Diagnostic Code 5262, malunion of the tibia and fibula warrants a 10 percent rating if there is slight knee or ankle disability, a 20 percent rating with moderate knee or ankle disability, and a 30 percent rating with marked knee or ankle disability.  38 C.F.R. Part 4 (2013).  A maximum 40 percent rating is assigned if there is nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  The diagnostic criteria that is used to award ratings for an ankle disability where there is limitation of motion can be found at 38 C.F.R. Part 4, Diagnostic Code 5271 (2013).  Under this code, a 10 percent evaluation requires moderate limited motion of the ankle.  A 20 percent disability will be assigned where there is marked limitation of motion of the ankle.  The Board observes that 20 percent is the highest rating available under Diagnostic Code 5271. 38 C.F.R. Part 4 (2013).

A 30 percent evaluation is potentially available under Diagnostic Code 5270 for ankylosis of an ankle, with plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. Part 4, Diagnostic Code 5270 (2013).  If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned.  Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71 (2013).

As noted above, Diagnostic Code 5270 requires ankylosis for a rating in excess of 30 percent.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).    

By analogy, another code section for consideration is Diagnostic Code 5284, foot injury.  38 C.F.R. Part 4 (2013).  Moderate foot injury is to be evaluated as 10 percent disabling.  If the injury is moderately severe, a 20 percent evaluation is warranted.  A severe injury warrants assignment of 30 percent rating.  When there is an actual loss of the use of the foot, a 40 percent evaluation will be assigned.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the functional loss of a musculoskeletal disability under 38 C.F.R. § 4.40 (2013).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include:  weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2013).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 8 Vet. App. 202, 206-7 (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the possible manifestation of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 (2013)), as well as less or more movement than is normal, weakened movement, excess fatigability, and weight-bearing (38 C.F.R. § 4.45 (2013)).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14 (2013).  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The provisions of 38 C.F.R. § 4.14 (2013) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-up.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 (2013) and 38 C.F.R. § 4.45 (2013) should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.   38 C.F.R. § 4.59 (2013).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).



III.  Facts and Discussion

In connection with his claim for benefits, the appellant underwent a VA Joints Examination in December 2007.  At that time, he complained of pain and a loss of range of motion.  The appellant further indicated that he used a brace on the ankle for support.  When examined, the examiner found pain, stiffness, and weakness in the ankle.  However, deformity and instability was not shown.  Range of motion readings were as follows:

Left dorsiflexion		0 to 10 degrees
Left plantar flexion		0 to 30 degrees

Ankylosis of the joint was not diagnosed nor was ankle ligament laxity.  Upon completion of the examination, the following diagnosis was provided:

Left ankle arthritis with healed distal fibula fracture with syndemosis traumatic fusion.

The examiner indicated that there were significant effects on the appellant's occupation because of the ankle disorder.  The examiner also indicated that when there were flare-ups of the condition, the effects were moderate and occurred weekly.  

The appellant underwent another VA Joints Examination in November 2009.  He complained of instability, stiffness, weakness, swelling, tenderness, and discomfort.  He further indicated that rest and brace helped reduce his discomfort but did not eliminate the symptoms produced by the disability.  Upon examination, the examiner found edema, swelling, tenderness, pain, and weakness.  However, instability and tendon abnormality were not observed.  


Range of motion readings were as follows:

Left dorsiflexion		0 to 20 degrees
Left plantar flexion		0 to 40 degrees
Right dorsiflexion		0 to 20 degrees
Right plantar flexion	0 to 40 degrees

There was objective evidence of pain on motion but there were no additional limitations upon repetition.  Joint ankylosis was not diagnosed but arthritis of the ankle joint was noted.  The doctor examiner further reported that there was decreased mobility and strength along with pain and problems lifting/carrying.  The examiner did not quantify the appellant's functional limitations.  

Based on the above findings, a 20 percent rating was assigned, effective October 10, 2007, which was the date of the appellant's claim for benefits.  

The appellant provided testimony before the undersigned Veterans Law judge in August 2011.  During that hearing, he asserted that the pain in the ankle had increased and that it was affecting his ability to accomplish his daily activities.  He further stated that the ankle "gives out," that there were spasms, and that he experienced an increase in ankle weakness.  He also noted that he was employed and that he had changed jobs numerous times to accommodate his ankle disability.  

A third examination of the left ankle was performed in January 2012.  At that time, the appellant again complained of pain and the giving away of the ankle due to the absence of the left anterior talo-fibular ligament.  The appellant indicated that he used a brace for support.  When examined, the examiner noted the following:

	. . . Flare ups of pain in the left ankle occur[s] about 3-4 times a month, the pain intensity with a flare up is a 9 on a scale of 0-10.  The average duration of a flare up is 2-3 days. . . . It is difficult for the veteran to keep his focus on his work from the distraction of pain during a flare up.  Flare ups are alleviated by rest and elevation . .  . [and] ice.  

Range of motion readings were as follows:

Left dorsiflexion		0 to 5 degrees
Left plantar flexion		0 to 20 degrees

Range of motion decreased after additional repetitions.  The examiner further noted that there was weakened movement, excess fatigability, pain, instability, disturbance of locomotion, and some interference with sitting/standing/and weight bearing.  Laxity of the ankle was further reported but ankylosis was not diagnosed.  Nevertheless, despite the limitations, the examiner specifically concluded that the appellant would not be better served with an amputation /prosthesis at the ankle.  

In March 2013, the appellant submitted a letter from a VA doctor who noted that the appellant's ankle disability had become more disabling.  The examiner also wrote that the appellant was experiencing frequent swelling, pain, and deformity of the left ankle, and that the pain was radiating to his leg, affecting the appellant's ability to perform daily tasks.  

None of the examiners who have examined the appellant's left ankle disability has classified the overall disorder as being moderate, moderately severe, severe, or pronounced in its limitations of motion.  Nevertheless, the medical examination reports suggest that there is some instability of the ankle and that the appellant uses a brace for support.  Moreover, throughout the entire time that this claim has been on appeal, the appellant has complained of constant pain and discomfort caused by the injury residuals.  

VA has obtained the appellant's treatment records, which indicate complaints of pain and discomfort and reflect prescriptions for anti-inflammatory and pain reduction medications.  

Also, the Board acknowledges the appellant's statements and assertions that he experiences pain and restriction of movement in the left ankle.  He is competent to report such observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board observes that the appellant, over the course of this appeal, described symptomatology indicative of a moderately severe to severe left ankle disorder.  His recitation of the symptoms produced by his disorder has remained consistent and not contradictory.  The Board finds that the appellant's statements are reasonable, credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Upon further review of the medical evidence, it is the conclusion of the Board that the evidence does support the appellant's contentions that his left ankle disability should be rated higher than 20 percent prior to October 9, 2009.  There is moderately severe to severe limitation of motion of the ankle and arthritis, along with pain, which more nearly approximates the criteria of a 30 percent disability evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Code 5284 (2013).  

While a 30 percent evaluation is deemed warranted prior to October 9, 2009, the Board concludes that an evaluation in excess of 30 percent is not warranted for any portion of the rating period on appeal.  Indeed, the medical evidence from the time the appellant submitted his claim to the present does not support an evaluation in excess of 30 percent.  Ankylosis of the ankle has not been diagnosed.  Moreover, the type of instability or weakness or limitation of range of motion needed to support a 40 percent disability rating has not been demonstrated.  The record does not show abduction, adduction, inversion, or eversion deformity.  Those same records do not indicate that the appellant's ankle is limited in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees.

Hence, it is the conclusion of the Board that the symptoms and manifestations presented by the appellant do support a 30 percent disability rating prior to October 9, 2009.  However, those same records do not support an evaluation in excess of 30 percent before or after that date.  Thus, the appellant's claim is granted in part and denied in part.

In applying the above diagnostic criteria for the left ankle to the findings, the Board finds that the 30 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  Limited motion of the left ankle results in a certain level of functional loss.  There is a lack of objective evidence showing that the appellant suffers any additional functional loss and/or limitation of motion during flare-ups or with use.  Although the Board is required to consider the effect of the appellant's pain when making a rating determination, and has done so with this case, the VA Rating Schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is the conclusion of the Board that a 30 percent disability rating contemplates the painful motion characteristic of the left ankle, and the rating reflects severe limitation of motion and injury of the ankle.  

IV.  Extraschedular Consideration

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the disabilities discussed above.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for the condition shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.  

The symptoms associated with the appellant's service-connected left ankle disability (i.e., persistent pain, limitation of motion, tenderness, flare-ups of disability after being on feet and with weather changes) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the appellant's service-connected left ankle disability and referral for consideration of an extraschedular rating is not warranted in this case.


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 30 percent, but no higher, for a left ankle disability, is granted.  




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


